     Case 1:18-cv-01385-AWI-SKO Document 13 Filed 06/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11       RAYMOND C. WATKINS,                                        No. 1:18-cv-01385-AWI-SKO (PC)

12                           Plaintiff,
                                                                    ORDER ADOPTING FINDINGS AND
13             v.                                                   RECOMMENDATIONS AND DISMISSING
                                                                    ACTION
14       TUOLUMNE COUNTY JAIL, et al.,
                                                                    (Doc. 12)
15                           Defendants.

16

17            Plaintiff Raymond C. Watkins, a pretrial detainee, is proceeding pro se and in forma

18   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred

19   to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On November 18, 2019, the assigned magistrate judge issued a second screening order,

21   finding that Plaintiff failed to state a claim on which relief can be granted and granting him leave

22   to amend his complaint. (Doc. 10.) The magistrate judge cautioned Plaintiff that failure to comply

23   with the screening order would result in dismissal of this action for failure to obey a court order

24   and failure to state a claim. Plaintiff failed to file an amended complaint or otherwise respond to

25   the screening order.1 Therefore, on February 27, 2020, the magistrate judge issued an order to

26   show cause, within 21 days, why this action should not be dismissed for Plaintiff’s failure to

27   1
       The U.S. Postal Service returned the screening order as undeliverable. If a pro se party moves without filing a
     notice of change of address, documents served at the party’s old address of record shall be deemed “fully effective.”
28   Local Rule 182(f). Additionally, if mail directed to a pro se plaintiff at the address of record is returned, and the
     plaintiff fails to notify the Court of his current address within 63 days thereafter, the Court may dismiss the action for
     failure to prosecute. Local Rule 183(b). Plaintiff has not notified the Court of his current address.
     Case 1:18-cv-01385-AWI-SKO Document 13 Filed 06/26/20 Page 2 of 2


 1   prosecute. (Doc. 11.) Although more 21 days passed, Plaintiff never responded to the order to

 2   show cause.

 3              Accordingly, on April 20, 2020, the assigned magistrate judge issued findings and

 4   recommendations, recommending that this action be dismissed for failure to obey court orders

 5   and failure to state a claim on which relief can be granted. (Doc. 12.) The magistrate judge

 6   provided Plaintiff 14 days to file objections to the findings and recommendations. (Id. at 2.)

 7   Although more than the allowed time has passed, Plaintiff has not filed any objections.2

 8              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 9   de novo review of this case. Having carefully reviewed the entire file, the Court finds the findings

10   and recommendations to be supported by the record and proper analysis.

11              Accordingly, the Court ORDERS:

12              1.       The findings and recommendations issued on April 20, 2020 (Doc. 12) are

13                       ADOPTED in full;

14              2.       This action is DISMISSED for Plaintiff’s failure to obey court orders and failure to

15                       state a claim on which relief can be granted; and,

16              3.       The Clerk of the Court is DIRECTED to close this case.

17
     IT IS SO ORDERED.
18

19   Dated: June 26, 2020
                                                          SENIOR DISTRICT JUDGE
20

21

22

23

24

25

26
27

28
     2
         The U.S. Postal Service returned the findings and recommendations as undeliverable.
                                                                 2
